Citation Nr: 0738493	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to service-connected diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1974, and had more than 15 years and 5 months of prior 
unspecified active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the RO 
which, in pertinent part, denied service connection for 
erectile dysfunction.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's erectile dysfunction is at least as likely 
as not related to his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The veteran's erectile dysfunction is proximately due to or 
the result of the service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter, dated 
in February 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
the evidence necessary to establish service connection, 
including on a secondary basis, and why the current evidence 
was insufficient to award the benefits sought.  The veteran's 
service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

In the instant case, private laboratory studies in August 
2000, showed abnormal glucose levels, and indicated that the 
veteran was started on hypoglycemic medications for non-
insulin dependent diabetes mellitus (NIDDM).  Additional 
private medical records in November 2000, indicated that the 
veteran was experiencing sexual dysfunction and asked to be 
started on Viagra.  The clinical note indicated that the 
veteran had occasional diabetic episodes during the past week 
but was able to get over them by drinking juices or eating 
crackers.  The diagnoses included NIDDM.  

A VA outpatient note dated in July 2003, indicated that the 
veteran had erectile dysfunction (ED) for several years and 
had been using Viagra and MUSE without significant 
improvement.  The report also indicated that the veteran had 
diabetes for at least three years.  The diagnosis was ED.  

An unsigned medical opinion by a VA physician's assistant 
(PA) in May 2004, indicated that the veteran was first 
diagnosed with diabetes mellitus, Type II in August 2000, and 
that his ED had been ongoing for many years.  The PA noted 
that the veteran also had a history of heavy alcohol abuse, 
in remission since 1990, and a 40 plus year history of 
tobacco abuse.  He opined that the veteran's ED was not 
related to his diabetes mellitus, but rather to the aging 
process and the veteran's chronic tobacco abuse and his 
history of alcohol abuse.  

Concerning the VA medical opinion, the Board notes that the 
PA offered no discussion or analysis for his opinion, nor did 
he point to any specific facts or evidence which support his 
conclusion that the veteran's ED existed prior to the onset 
of his diabetes.  It would appear that his conclusion was 
based, in part, on the unsubstantiated belief that the 
veteran's ED pre-existed his diabetes mellitus, and the fact 
that there were other possible risk factors for developing 
ED.  The veteran has disputed that he told the PA that he had 
a history of heavy alcohol abuse and having stopped in 1990.  
However, the objective evidence of record shows that the 
veteran was first diagnosed with diabetes in August 2000, and 
that his first complaint of any sexual dysfunction was in 
November 2000, some three months later.  The Court has held 
that a bare conclusion, even when reached by a health care 
profession, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.).  Thus, the Board finds the opinion of 
VA PA is of no probative value as to the question of 
etiology.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Given the medical complexity of the facts in this case, there 
is reasonable doubt as to the etiology of the veteran's ED.  
As the medical evidence shows the onset of diabetes mellitus 
prior to any reported history of sexual dysfunction, and ED 
is a common residual of diabetes mellitus, the Board will 
resolve all reasonable doubt in favor of the veteran.  
Accordingly, service connection for ED is granted.  


ORDER

Service connection for erectile dysfunction, secondary to 
service-connected diabetes mellitus, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


